People v Velez (2016 NY Slip Op 02572)





People v Velez


2016 NY Slip Op 02572


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Mazzarelli, J.P., Andrias, Saxe, Moskowitz, Kahn, JJ.


716 5251/11

[*1]The People of the State of New York, Respondent,
vGregory Velez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 30, 2014, convicting defendant, upon his plea of guilty, of murder in the first degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant's challenges to his plea are unpreserved, and they do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]). We decline to review these claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made, notwithstanding any deficiencies in the plea colloquy, including the lack of reference to the right against
self-incrimination (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Harris, 61 NY2d 9, 16-19 [1983]). Furthermore, there was nothing in defendant's allocution itself that cast doubt on his guilt. Accordingly, the court was not required to inquire into statements defendant made on other occasions (see e.g. People v Fiallo, 6 AD3d 176, 177 [1st Dept 2004], lv denied 3 NY3d 640 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK